Filed 3/25/15 P. v. Villalobos CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B258317

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA098987)
         v.

ROBERT DAVID VILLALOBOS,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Arthur
Jean, Jr., Judge. Affirmed.
         Rachel Varnell, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                             ____________________
       After she was awakened by some noises around 2:30 a.m., Monica Vasquez
discovered Robert David Villalobos inside the garage of her family home. Villalobos
was arrested and charged with first degree burglary with a person present (Pen. Code,
§§ 459, 667.5, subd. (c)(21)) with a special allegation he had served three prior prison
terms for felonies within the meaning of Penal Code section 667.5, subdivision (b).
       Villalobos was convicted of burglary as charged. In a bifurcated proceeding
Villalobos admitted the special allegation. The trial court sentenced Villalobos to the
upper term of six years in state prison and dismissed the prior prison term enhancements.
       We appointed counsel to represent Villalobos on appeal. After examination of the
record, counsel filed an opening brief in which no issues were raised. On December 8,
2014 we advised Villalobos he had 30 days within which to personally submit any
contentions or issues he wished us to consider. We have received no response.
       We have examined the record and are satisfied Villalobos’s appellate attorney has
fully complied with the responsibilities of counsel and no arguable issue exists. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756]; People v. Kelly
(2006) 40 Cal. 4th 106, 112-113; People v. Wende (1979) 25 Cal. 3d 436, 441.)
                                     DISPOSITION

       The judgment is affirmed.




                                                        PERLUSS, P. J.
       We concur:


              ZELON, J.                                 IWASAKI, J.*




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                               2